UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Date of Report: June 15, 2010 (Date of earliest event reported) Rosetta Resources Inc. (Exact name of registrant as specified in its charter) DE 000-51801 43-2083519 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 717 Texas, Suite 2800 Houston, TX 77002 (Address of principal executive offices) (Zip Code) 713-335-4000 (Registrant's telephone number, including area code) Not Applicable (Former Name or Former Address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure On June 15, 2010, Rosetta Resources Inc. (the "Company") filed a presentation for Macquarie’s Small & Mid-Cap Conference to be held in New York, NY. The Company’s Chief Financial Officer and Executive Vice President, Michael J. Rosinski,will presentthe attached presentationon June 16, 2010 at 3:45 p.m. Eastern Time, 2:45 p.m. Central Time. A copy of the presentation can be found on the Company's website under the tab "Investor Relations". The presentation is furnished as Exhibit 99.1 to this Current Report. Exhibit 99.1 shall not be deemed to be "filed" for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, and will not be incorporated by reference into any registration statement filed under the Securities Act of 1933, as amended, unless specifically identified therein as being incorporated therein by reference. Item 9.01. Financial Statements and Exhibits (a) Financial statements: None (b) Pro forma financial information: None (c) Company transactions: None (d) Exhibits Exhibits. The Registrant includes a copy of the presentation as Exhibit 99.1. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: June 15, 2010 ROSETTA RESOURCES INC. By: /s/ Michael J. Rosinski Michael J. Rosinski Executive Vice President & Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Presentation dated June 16, 2010.
